THE THIRTEENTH COURT OF APPEALS

                                   13-17-00705-CV


                       Point Isabel Independent School District
                                          v.
                                   Hilda Hernandez


                                   On Appeal from the
                    444th District Court of Cameron County, Texas
                         Trial Cause No. 2017-DCL-00725-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

dismissing the case.    Costs of the appeal are adjudged against appellee, Hilda

Hernandez.

      We further order this decision certified below for observance.

June 13, 2019